OPINION — AG — (1)THE AMENDMENT OF 19 O.S. 410.1 [19-410.1] DID NOT, AS TO CLAIMS FOR MATERIALS AND/OR SUPPLIES PURCHASED BY COUNTY COMMISSIONERS, CHANGE THE REQUIREMENT CONTAINED IN 19 O.S. 410.3 [19-410.3] THAT CLAIMS AGAINST THE COUNTY BE APPROVED BY THE " PURCHASING OFFICER " BEFORE BEING FILED WITH THE COUNTY CLERK FOR PRESENTATION TO THE BOARD OF COUNTY COMMISSIONERS FOR ALLOWANCE AND PAYMENT. (ENCUMBRANCE AGAINST THE 'COUNTY CLERK' APPROPRIATION AND ENCUMBRANCE) (2) ONE MEMBER OF THE BOARD OF COUNTY COMMISSIONERS OF A COUNTY CANNOT PURCHASE MATERIALS AND/OR SUPPLIES OR ENTER INTO CONTRACT, FOR THE COUNTY; AND THAT, AS TO CONTRACTS AND PURCHASES MADE BY THE BOARD OF COUNTY COMMISSIONERS AGAINST, AND TO BE PAID FROM, APPROPRIATIONS FOR AN OFFICE OR DEPARTMENT WHICH IS IN CHARGE OF THE BOARD OF COUNTY COMMISSIONER, THE CONTRACTS AND PURCHASE ORDERS, AND ALL CLAIMS FOR PAYMENT THEREUNDER, SHOULD BE APPROVED BY THE BOARD OF COUNTY COMMISSIONERS ACTING IN LAWFUL SESSION AS SUCH BOARD AS THE " PURCHASING OFFICER " AS PROVIDED FOR IN 62 O.S. 310.1 [62-310.1], 62 O.S. 310.2 [62-310.2] [62-310.2] AND 19 O.S. 410.3 [19-410.3], WITH THE ENDORSEMENT OF THE BOARD'S ORDER OF APPROVAL THEREON BEING SIGNED BY THE CHAIRMAN AND ATTESTED BY THE CLERK. CITE: 19 O.S. 328 [19-328], 62 O.S. 310.7 [62-310.7] [62-310.7] (JAMES C. HARKIN)